 

Exhibit 10.27

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is entered
into in Tel-Aviv, Israel on October 10, 2016 (hereinafter, the “Effective
Date”), by and between NovoCure (Israel) Ltd., of Topaz Building, 4th floor,
MATAM Center, Sha’ar HaCarmel, P.O.B. 15022, Haifa 31905, a company incorporated
under the laws of the State of Israel (the “Company”), and Eilon Kirson (the
“Employee”).

WHEREAS, the Company is a wholly-owned subsidiary of NovoCure Limited, a Jersey
(Channel Islands) corporation (the “Parent”);

WHEREAS, the Employee and the Company are party to that certain Employment
Agreement, dated as of June 2, 2002 (the “Prior Agreement”), pursuant to which
the Employee serves as the Chief Science Officer and Head of Research and
Development of the Company; and

WHEREAS, the Employee and the Company desire to amend and restate the Prior
Agreement as of the Effective Date pursuant to the terms hereof, in order to
assure the Company, the Parent and their respective direct and indirect
subsidiaries and affiliates (collectively, the “Novocure Group”) of the
Employee’s continued employment in an executive capacity and to compensate him
therefor and the Employee is willing to continue to be so employed.

NOW THEREFORE, in consideration of the mutual promises contained herein, and
intending to be legally bound, the parties hereto hereby declare and agree as
follows:

1.Term

This Agreement and the Employee’s employment thereunder shall be in effect as of
the Effective Date and remain in effect until terminated in accordance with
Section 8 below.

2.Employment

2.1The Employee shall report to, and be subject to the reasonable direction and
control of, the Chief Executive Officer of the Company (the “CEO”), as well as
the board of directors of the Company and the board of directors of Parent (the
“Board”).

2.2While the Employee is employed by the Company, he will devote his full
business time, energy and skill to the performance of his duties and
responsibilities hereunder; provided, that nothing in this Agreement shall
prevent the Employee from accepting appointment to or continuing to serve on any
board of directors or trustees of any non-competing business corporation,
charitable organization or other entity with the prior written consent of the
CEO and/or the Board (and subject to the terms of such consent), which consent
shall not be unreasonably withheld.  Notwithstanding the foregoing, the Employee
will not engage in any activities that could create an actual or perceived
business or fiduciary conflict of interest with the Novocure Group or
unreasonably interfere with the conduct of the Employee’s obligations

1



--------------------------------------------------------------------------------

 

under this Agreement or any Novocure Group policy or applicable law or
regulation (including the laws of any stock exchange on which the shares of
Parent stock are listed).

2.3The Employee is being employed in a management position, within the meaning
of the Hours of Work and Rest Law, 5711-1951, which requires a special measure
of personal trust as defined thereunder.  Therefore, the provisions of such law
shall not apply to the Employee, and he shall not be entitled to any
compensation for his employment beyond that specified in this Agreement.  The
Employee shall not engage in any activities that may interfere or conflict with
the proper discharge of his duties hereunder, and shall immediately notify the
CEO and the Board of any actual or potential business or fiduciary conflict of
interest that may arise with respect to his employment; provided, that subject
to the foregoing notification obligation, the Employee shall be permitted to (x)
accept appointment to or continue to serve on any board of directors or trustees
of any business corporation, charitable organization or other entity with the
prior written consent of the CEO and/or the Board and subject to the terms of
such consent; and (y) manage his passive personal investments.  

3.Place and Scope of Employment

The Employee’s regular place of employment shall be in Israel, and will include
travel and periods of stay abroad according to the requirement of his position
with the Company. The Employee's weekly day of rest shall be Saturday.  

4.Remuneration

4.1Base Salary.  The Company shall pay to the Employee a gross, monthly base
salary of US $34,666.67, payable in accordance with the payroll practices of the
Company in a manner consistent with past practices (hereinafter the “Base
Salary”).  The Base Salary shall be converted from US Dollars to Israeli Shekels
based on the applicable US Dollar/NIS exchange rate, as determined in accordance
with the Company’s senior executive payroll practices, as determined and fixed
from time to time by the Board or compensation committee of the Board, or, if no
such determination has been made, on the actual date of payment.  As of the date
hereof, the US Dollar/NIS exchange rate is set at 1 US Dollar to 4 NIS.  While
the Employee is employed, the Base Salary and related exchange rate shall be
reviewed from time to time for possible adjustment by the compensation committee
of the Board.

4.2Any and all taxes and liabilities applicable from time to time in connection
with the Base Salary, the Employee’s benefits and/or other payments to which the
Employee is entitled to under this Agreement, will be borne by the
Employee.  The Company shall be entitled to deduct or withhold from the Base
Salary, and from all other payments made under this Agreement, all taxes and
charges which the Company may be required to deduct or withhold, according to
the applicable law.  

4.3Discretionary Annual Bonus.  The Employee shall be eligible to receive a
discretionary annual cash bonus having a payout at the target level of
performance of fifty percent (50%) of the Employee’s annual Base Salary (the
“Target Bonus”) for each calendar year that the Employee is employed by the
Company, payable during the first calendar quarter of the year following the
year to which the bonus relates, subject to the Employee’s continued

2



--------------------------------------------------------------------------------

 

employment through the payment date.  Such bonus will be subject to the
Employee’s successful achievement of performance goals set by the CEO or the
Board (or a committee thereof), in their sole discretion, including, without
limitation, goals based on the operating results of the Novocure Group or the
Employee’s individual performance.  Such performance goals shall be provided to
the Employee promptly after being set by the CEO or the Board (or a committee
thereof).

5.Benefits

In addition to the Salary, Employee shall be entitled to the following benefits
payable with respect to the Base Salary during Employee’s employment by the
Company (collectively, the “Employee Benefits”):

5.1Managers Insurance

5.1.1If the Employee has not elected for contributions to be made to the Pension
Fund (as defined in and pursuant to Section 5.1.2 below), then (i) the Company
shall contribute, on a monthly basis, an amount equal to 8.33% of the Employee’s
Base Salary for such month to a manager’s insurance policy with an insurance
company designated by the Employee (the “Insurance Company”) in the name of the
Employee (the “Policy”), to cover severance pay benefits, (ii) the Company shall
contribute, on a monthly basis, an amount equal to 5% (or any other increased
percentage as shall be updated from time to time by the Minister of Economy) of
the Employee’s Base Salary for such month and forward such amount on behalf of
the Employee, to the Policy, to cover pension benefits (tagmulim) and (iii) the
Employee shall pay, on a monthly basis, an amount equal to 5% (or any other
increased percentage as shall be updated from time to time by the Minister of
Economy) of the monthly Base Salary as premium on the Policy, and such amount
shall be deducted by the Company from the Base Salary and transferred to the
Insurance Company.

In addition, the Company shall contribute, on a monthly basis, an amount of up
to 2.5% of the Employee’s Base Salary for such month, to the Policy, to cover a
work disability plan.

5.1.2In lieu of the contributions made in accordance with Section 5.1.1 above,
the Employee may elect, in his absolute discretion, that the Company’s
contributions be made to a pension fund (the “Pension Fund”) for the benefit of
the Employee.  In such event, the Company shall pay, on a monthly basis, an
amount equal to 14.33% of the Employee’s Base Salary (consisting of 6% for
pension payments (or any other increased percentage as shall be updated from
time to time by the Minister of Economy) and 8.33% for severance payments), and
the Employee shall make contributions to such Pension Fund on a monthly basis in
an amount equal to 5.5% (or any other increased percentage as shall be updated
from time to time by the Minister of Economy) of the Employee’s Base Salary as a
premium on the Pension Fund.  Such amount to be contributed by the Employee
shall be deducted by the Company from the Employee’s Base Salary and transferred
to the Pension Fund.

5.1.3The Employee agrees and acknowledges that payments by the Company under
this Section 5.1 shall be in lieu of the Company’s statutory obligation to pay
severance

3



--------------------------------------------------------------------------------

 

pay, in accordance with Section 14 of the Severance Pay Law, 5723-1963 (the
“Law”) and the approval of the Minister of Labor and Welfare, published on the
Official Publications Gazette No. 4659, on June 30, 1998, as amended and
published in the Official Publications Gazette No. 4803 on September 19, 1999,
in the form translated and attached hereto as Appendix A and constituting an
integral part hereof or any other updated approval, if and when issued.

5.1.4Upon the termination of this Agreement for any reason whatsoever, the
Company shall assign all rights in the Policy and/or the Pension Fund, as the
case may be, to the Employee, by directions in writing to the Insurance Company
and/or the custodian of the Pension Fund, as the case may be, and the issuance
of the required Income Tax forms; provided, however, that the following
exceptions shall apply:  (i) in the event Employee’s right to severance pay has
been deprived under a verdict according to Section 17 of the Law and to the
extent so deprived, or (ii) in case Employee draws upon the Policy other than
for an “Entitling Event” (“Eruah Mezake”) as defined in Appendix A), in such
cases (i) and (ii) those portions of the Policy constituting the Company’s 8.33%
contributions will be refunded to the Company.

5.2Advanced Study Fund  

For each month during the Employee’s employment, the Company shall contribute an
amount equal to 7.5% of the Employee’s monthly Base Salary (but not exceeding
the highest deductible and/or credible amount for tax purposes (the “Deductible
Amount”)), and shall deduct an amount equal to 2.5% of the Employee’s monthly
Base Salary for such month, from the Employee’s monthly Base Salary, and forward
such amount on behalf of the Employee to the an advance study fund designated by
the Employee in the name of the Employee, to cover a professional education fund
(keren hishtalmut).  The difference between 7.5% of the Employee’s monthly Base
Salary and the Deductible Amount shall be monthly paid to the Employee by the
Company at the same time with the Base Salary (the “Additional
Amount”).  Nevertheless, the parties hereby agree that such Additional Amount
shall not be deemed, for any purpose whatsoever, including without limitation
for the calculation of the Target Bonus, severance payment and/or any other
social benefit, as a part of the Employee’s Base Salary hereunder.

5.3Vacation

5.3.1The Employee shall be entitled to an annual leave of twenty (20) days in
accordance to the provisions of the applicable laws, such leave to be taken with
adequate regard to the needs of the Company.  Annual leave may be accumulated
and/or redeemed as provided under the law.

5.3.2Untaken Vacation Time.  Every twelve (12) months, the Employee may, at his
election: (i) subject to applicable law, accumulate the untaken vacation time to
which he is entitled until that date, for use in the two subsequent years; or
(ii) receive the Base Salary payable with respect to any unused vacation days
not taken until that date.

5.4Automobile

The Company shall make available to the Employee, during the term of his
employment hereunder, an automobile according to Company’s policy, and shall
bear all fixed and current expenses related to such automobile (but not parking
fines and other traffic violations).  The

4



--------------------------------------------------------------------------------

 

automobile may be purchased or leased by the Company, at its sole discretion and
according to the Company’s policy.

Upon termination of the Employee’s employment with the Company for any reason
whatsoever, the Employee shall forthwith return the automobile with the keys and
all licenses and other documentation related with the automobile to the Company
within 3 (three) days.  The Employee shall not have any lien right in the
automobile or in any document or property related thereto.

In lieu of the Company making available to the Employee an automobile as
provided above, the Employee may elect to receive from the Company, on a monthly
basis during the term, an amount in cash sufficient to cover car and car-related
expenses of the Employee (other than parking fines and other traffic
violations), in an aggregate amount of NIS 7,800 per month.  It is hereby agreed
and acknowledged by the Employee that such car and car-related expenses shall
not be deemed for any purposes whatsoever, including without limitation, for the
calculation of the Target Bonus, severance payment and/or any other social
benefit, as a part of Employee’s Base Salary hereunder.  For the avoidance of
doubt, any and all taxes and liabilities applicable from time to time in
connection with the foregoing shall be borne solely by the Employee and the
Company shall be entitled to make any mandatory deductions.

 

5.5Sick leave

The Employee shall be entitled to sick leave according to the provisions of the
applicable law, and in no event shall be entitled to any compensation and/or
redemption with respect to unused sick leave. The Employee shall be entitled to
a full payment of 100% of his regular daily Base Salary as of the first day of
absence due to his illness.

5.6Recuperation Pay.  

The Employee shall be entitled to recuperation pay (d’mey havra’ah) in
accordance with the provisions of the applicable law.

6.Expenses Reimbursement

Upon presentation of appropriate documentation, the Employee will be reimbursed
in accordance with the Company’s expense reimbursement policy as in effect from
time to time for all reasonable and necessary business expenses incurred in
connection with the performance of the Employee’s duties and responsibilities
hereunder.

7.Share Option Plan

The Employee shall be eligible to participate in the Parent’s 2015 Omnibus
Incentive Plan, or such other equity-based long-term incentive compensation
plan, program or arrangement generally made available to similarly situated
senior executives of the Company or the Parent, as the case may be, from time to
time (the “Plan”), as determined in the sole and absolute discretion of the
board of directors of the Parent or a committee thereof.

8.Termination

5



--------------------------------------------------------------------------------

 

8.1Subject to early termination as set forth herein, the employment of the
Employee shall be for and shall continue for no specific term.  For purposes of
this Agreement, “Good Reason” means termination by the Employee for any of the
following reasons: (i) the Company’s material failure to make any required
payment to the Employee hereunder; (ii) the substantial diminution of the
Employee’s position, reporting relationship, duties or responsibilities through
no fault of his own; (iii) a reduction in the Employee’s Base Salary or Target
Bonus of more than ten percent (10%), unless such reduction is applied to all
senior executives; (iv) a requirement that the Employee move his principal
business location that would increase his commute by more than thirty (30) miles
from the location in effect of the Effective Date; or (v) the Company’s willful
breach of any of its material obligations under any written agreement with the
Employee; provided, however, the Employee shall not be permitted to resign for
Good Reason unless (A) the Employee notifies the Company and the Board in
writing of the occurrence of the alleged Good Reason condition within sixty (60)
days of the Employee becoming aware of the occurrence of such condition; (B) the
Company shall have a period of not less than thirty (30) days following such
notice (the “Cure Period”) to remedy the alleged condition, during which time
the Employee cooperates in good faith with the Company’s efforts to remedy the
condition; (C) the alleged Good Reason condition is not remedied during the Cure
Period; and (D) the Employee terminates his employment within sixty (60) days
after the end of the Cure Period.  If the Company cures the alleged Good Reason
condition during the Cure Period in the Employee’s reasonable good faith
judgment, Good Reason shall be deemed not to have occurred.

8.2Termination for Cause.  The Company may terminate the Employee’s employment
under this Agreement at any time for Cause.  For purposes of this Agreement,
“Cause” shall mean a determination by the Board that any of the following have
occurred:  (i) the Employee’s failure to follow the lawful and reasonable
directives of the Company or the Board; (ii) the Employee’s material violation
of any material Company policy, including any provision of a Code of Conduct or
Code of Ethics adopted by the Company; (iii) the Employee’s commission of any
act of fraud, embezzlement, dishonesty or any other willful or gross misconduct
that in the reasonable judgment of the Board has caused or is reasonably
expected to result in material injury to the Company; (iv) the Employee’s
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party to whom the Employee owes an obligation of
nondisclosure as a result of the Employee’s relationship with the Company that
in the reasonable judgment of the Board has caused or is reasonably expected to
result in material injury to the Company; (v) the Employee’s conviction of, or
plea of guilty or “nolo contendere” to, a felony or misdemeanor (other than a
minor traffic offense); or (vi) the Employee’s material breach of any of his
obligations under this Agreement or any written agreement between the Employee
and the Company.  Except for any such event or condition which, by its nature,
cannot reasonably be expected to be cured, with respect to the events or
conditions described in clauses (i), (ii) or (vi), the Employee shall have
thirty (30) days after receipt of written notice from the Company specifying the
events or conditions constituting Cause in reasonable detail within which to
cure any events or conditions constituting Cause, provided that the Company
serves notice of such events or conditions and intended termination within sixty
(60) days of the occurrence thereof, and such Cause shall not exist unless
either the Employee is not entitled to notice under this sentence, or, if the
Employee is entitled to such notice, he fails to cure such acts constituting
Cause within such thirty (30)-day cure period.  Termination of the Employee’s
employment shall not be deemed to be for Cause unless, prior to

6



--------------------------------------------------------------------------------

 

termination, the Company delivers to the Employee copies of resolutions duly
adopted by the affirmative vote of not less than a majority of the Board (after
reasonable written notice is provided to the Employee and he is given a
reasonable opportunity, together with counsel, to be heard before the Board),
finding that the Employee has engaged in the conduct described in any of
(i)-(vi) above.  

8.3Termination Upon Disability.  The Company may terminate the Employee’s
employment under this Agreement in the event of the Employee’s
“Disability.”  For purposes of this Agreement, “Disability” means that the
Employee becomes ill or is injured so that he is unable to perform the duties
required of him under this Agreement for a period of ninety (90) days.  Upon
such termination the Employee shall receive the Accrued Benefits.  

8.4Termination Other Than for Good Reason or for Cause.  Subject to the
provisions of clauses 8.1 and 8.2 above, during the Term, upon thirty (30)
days’  prior written notice (the “Notice Period”), the Company can terminate
this Agreement other than for Cause and the Employee can terminate this
Agreement other than for Good Reason.  In the event the Employee delivers notice
of his intention to terminate this Agreement other than for Good Reason, the
Company may, in its sole discretion, (i) require the Employee to continue
working during the Notice Period, in which case the Employee will be entitled to
his normal compensation under this Agreement during the Notice Period, (ii)
relieve the Employee of some or all of his work responsibilities during the
Notice Period or (iii) terminate the Employee’s employment immediately and
provide the Employee with a payment in lieu of a Notice Period in the amount of
the Employee’s Base Salary through the expiration of the Notice Period.  In no
event shall the Company’s termination of the Employee’s employment following the
Employee’s delivery of written notice of his intention to resign constitute a
termination of the Employee’s employment by the Company without Cause.

8.5Transfer of Responsibilities; Cooperation.  Upon the termination of this
Agreement, the Employee shall help assure the smooth transfer of
responsibilities to his successor, by coordinating with his successor and
helping familiarize him with the Company and the nature of the employment.  In
addition, upon the receipt of notice from the Company (including outside
counsel), the Employee agrees that while employed by the Company and for a
reasonable period thereafter (not to exceed nine (9) months), the Employee will
respond and provide information with regard to matters in which the Employee has
knowledge as a result of his employment with the Company, and will provide
reasonable assistance to the Company and its representatives in defense of any
claims that may be made against the Novocure Group, and will assist the Novocure
Group in the prosecution of any claims that may be made by the Novocure Group,
to the extent that such claims may relate to the period of the Employee’s
employment with the Company (or any predecessor) and were within the Employee’s
knowledge.  The Employee agrees to promptly inform the Company if the Employee
becomes aware of any lawsuits involving such claims that may be filed or
threatened against the Company or another member of the Novocure Group.  The
Employee also agrees to promptly inform the Company (to the extent the Employee
is legally permitted to do so) if the Employee is asked to assist in any
investigation of the Company or another member of the Novocure Group (or its
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company or another member of the Novocure Group with respect
to such investigation, and will not do so unless legally required.

7



--------------------------------------------------------------------------------

 

8.6Accrued Benefits.  Upon termination of the Employee’s employment for any
reason, the Company will pay or provide the Employee:  (i) any unpaid Base
Salary through the date of termination; (ii) redemption of annual leave, if any;
(iii) reimbursement for any unreimbursed expenses incurred through the date of
termination, in a lump sum in cash within thirty (30) days after the date of
termination; (iv) benefits in accordance with the terms of the applicable plans
and programs of the Company; (v) release of sums and payments in respect of the
arrangements described in Sections 5.1 and 5.2 in accordance with the terms
thereof, within fifteen (15) days after the date of termination; and (vi)
redemption of recuperation pay (d’mey havra’ah), all in accordance with
applicable law and the Company’s policies (items (i) through (vi) collectively,
the “Accrued Benefits”).

8.7Certain Potential Additional Payments Upon Termination.

8.7.1In addition to the Accrued Benefits, upon a termination of the Employee’s
employment by (i) the Company other than (A) for Cause or (B) as a result of the
Employee’s death or disability or (ii) by the Employee for Good Reason (each a
“Qualifying Termination”), then, except as otherwise set forth in Section 8.7.2
below, and subject to the Employee’s timely execution of a waiver and release of
claims in substantially the form attached as Exhibit A (the “Release”)  within
the time prescribed by the Company, the Company shall provide the Employee with
the Severance Adjustment if required to do so pursuant to this Section
8.7.1.  As soon as reasonably practicable following the date of the Qualifying
Termination, the Company shall cause the Insurance Company, in the case of the
Policy, and/or the custodian of the Pension Fund, in the case of the Pension
Fund, to determine the amount in the Policy and/or the Pension Fund, as
applicable, that is attributable to Company’s contributions in respect of
severance payments for the benefit of the Employee (the “Contributed Policy
Value”).  If the Employee is entitled to receive the Severance Adjustment, the
Severance Adjustment will be paid to the Employee in a lump sum as soon as
reasonably practicable following the determination of the Employee’s entitlement
to the Severance Adjustment.  The determination of the Contributed Policy Value
shall be final, binding and conclusive on the parties for the purpose of
determining whether the Employee is entitled to the Severance Adjustment.  For
purposes of this Section 8.7.1, the “Severance Adjustment” shall be equal to the
positive difference, if any, between (X) seventy-five percent (75%) of the
Employee’s annual Base Salary as of the date of the Qualifying Termination and
(Y) the Contributed Policy Value.

8.7.2In addition to the Accrued Benefits, in the event of the Employee’s
Qualifying Termination within twelve (12) months following a Change in Control
(as defined in the Plan), then, in lieu of the payments and benefits under
Section 8.7.1 above, and subject to the Employee’s execution and non-revocation
of the Release, the Company shall provide the Employee with the CIC Severance
Adjustment if required to do so pursuant to this Section 8.7.2.  As soon as
reasonably practicable following the date of the Qualifying Termination, the
Company shall cause the Contributed Policy Value to be determined.  If the
Employee is entitled to receive the CIC Severance Adjustment, the CIC Severance
Adjustment will be paid to the Employee in a lump sum as soon as reasonably
practicable following the determination of the Employee’s entitlement to the CIC
Severance Adjustment.  The determination of the Contributed Policy Value shall
be final, binding and conclusive on the parties for the purpose of determining
whether the Employee is entitled to the CIC Severance Adjustment.  For purposes
of this Section 8.7.2, the “CIC Severance Adjustment” shall be equal to the
positive difference, if any,

8



--------------------------------------------------------------------------------

 

between (X) 150% of the sum of the Employee’s annual Base Salary and the
Employee’s Target Bonus, each as in effect on the date of the Qualifying
Termination and (Y) the Contributed Policy Value.  In addition, subject to the
Employee’s execution and non-revocation of the Release, all stock options or
other equity or equity-based awards held by the Employee that have not
previously become vested and (if applicable) exercisable as of the date of the
Qualifying Termination shall, upon such termination, become immediately and
fully vested and exercisable, without regard to the terms of any applicable
award agreement or plan document, and such awards shall otherwise continue to
apply on the same terms.

9.Confidentiality and Proprietary Information

9.1During the term of this Agreement and thereafter, the Employee shall preserve
the confidentiality of all information relating to the business and activities
of the Novocure Group, including all information relating to their technology,
intellectual property, products, suppliers and clients, development and
marketing plans, business strategy and business model, any other information of
similar kind, and shall not reveal any such information to a third party of any
kind, or use it in any way out of the Novocure Group, or transmit to third
parties any information of a confidential nature that the Employee may have been
given, without the consent of the Company.  The foregoing shall not apply to
information, which can be proven that is:  (i) generally available to the
public, other than in violation of this Section 9.1; (ii) was already known to
the Employee prior to the disclosure thereto by the Novocure Group; (iii) was
rightfully received by the Employee prior to the execution hereof from a third
party without restriction on disclosure and without a breach of any
confidentiality obligation running directly or indirectly to the Company or any
member of the Novocure Group; or (iv) was approved for release by a written
authorization by the Company.  Notwithstanding the foregoing or any other
provision in this Agreement or otherwise, nothing herein shall prohibit the
Employee from reporting possible violations of any applicable laws, including
Israeli law or regulation and/or United States federal or state law or
regulation to any governmental agency or entity or self-regulatory organization
including but not limited to the Department of Justice, the Securities and
Exchange Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of any
applicable laws, including Israeli law or regulation, United States federal or
state law or regulation (it being understood that the Employee does not need the
Company’s prior authorization to make any such reports or disclosures and the
Employee is not required to notify the Company that he has made such reports or
disclosures).

9.2The Employee acknowledges and agrees that all trade secrets, works, concepts,
drawings, materials, documentation, procedures, diagrams, specifications,
models, processes, formulae, data, programs, knowhow, designs, techniques,
ideas, methods, inventions, discoveries, improvements, work products or
developments or other works of authorship (“Inventions”), whether patentable or
unpatentable, (x) that relate to the Employee work with the Company or any other
member of the Novocure Group, made, developed or conceived by him, solely or
jointly with others or with the use of any of the Novocure Group’s equipment,
supplies, facilities or trade secrets or (y) suggested by any work that the
Employee performs in connection with the Novocure Group, either while performing
his duties with the Novocure Group or on his own time, but only insofar as the
Inventions are related to his work as an employee of the Novocure Group, will
belong exclusively to the Company (or its designee and

9



--------------------------------------------------------------------------------

 

assigns), whether or not patent applications are filed thereon.  The Employee
will keep full and complete written records (the “Records”), in the manner
prescribed by the Company, of all Inventions, and will promptly disclose all
Inventions completely and in writing to the Company.  The Records will be the
sole and exclusive property of the Company (or its designee and assigns), and
the Employee will surrender them upon the termination of his employment, or upon
the Company’s request.  The Employee hereby assigns to the Company (and its
designees and assigns) the Inventions, including all rights in and to patents
and other intellectual property rights that may issue thereon in any and all
countries, whether during or subsequent to the term of this Agreement, together
with the right to file, in his name or in the name of the Company (or its
designee), applications for patents and equivalent rights (the
“Applications”).  The Employee will, at any time during and subsequent to the
term of this Agreement, make such Applications, sign such papers, take all
rightful oaths, and perform all acts as may be requested from time to time by
the Company with respect to the Inventions and the underlying intellectual
property.  The Employee will also execute assignments to the Company (or its
designee or assigns) of the Applications, and give the Company and its attorneys
all reasonable assistance (including the giving of testimony) to obtain the
Inventions and the underlying intellectual property for its benefit, all without
additional compensation to the Employee from the Company, but entirely at the
Company’s expense.

9.3In addition, the Inventions will be deemed “work made for hire,” as such term
is defined under the copyright law of the United States, on behalf of the
Novocure Group and the Employee agrees that the Novocure Group will be the sole
owner of the Inventions, and all underlying rights therein, in all media now
known or hereinafter devised, throughout the universe and in perpetuity without
any further obligations or compensation to him.  If the Inventions, or any
portion thereof, are deemed not to be “work made for hire,” the Employee hereby
irrevocably conveys, transfers, assigns and delivers to the Novocure Group, all
rights, titles and interests in all media now known or hereinafter devised,
throughout the universe and in perpetuity, in and to the Inventions and the
underlying intellectual property, including without limitation, (A) all of his
rights, titles and interests in the copyrights (and all renewals, revivals and
extensions thereof) related to the Inventions and the underlying intellectual
property; (B) all rights of any kind or any nature now or hereafter recognized,
including without limitation, the unrestricted right to make modifications,
adaptations and revisions to the Inventions, to exploit and allow others to
exploit the Inventions and the underlying intellectual property; and (C) all
rights to sue at law or in equity for any infringement, or other unauthorized
use or conduct in derogation of the Inventions, known or unknown, prior to the
date hereof, including without limitation the right to receive all proceeds and
damages therefrom.  In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions.  The Employee hereby waives any and all
currently existing and future monetary rights in and to the Inventions and all
patents and other intellectual property rights that may issue thereon,
including, without limitation, any rights that would otherwise accrue to his
benefit by virtue of the Employee being an employee of or other service provider
to the Novocure Group. It is further agreed that the Employee’s Base Salary and
any other benefits and/or payments provided under this Agreement already include
any consideration the Employee may be entitled to for Inventions developed or
generated by him (or with the Employee’s assistance or contribution, as provided
above) in accordance with Section 134 of the Patents Law, 5727-1967), and the
Employee shall not be entitled to receive any additional consideration in this
respect whatsoever.

10



--------------------------------------------------------------------------------

 

9.4To the extent that the Employee is unable to assign any of his right, title
or interest in any Invention under applicable law, for any such Invention and
the underlying intellectual property rights, the Employee hereby grants to the
Novocure Group an exclusive, irrevocable, perpetual, transferable, worldwide,
fully paid license to such Invention and the underlying intellectual property,
with the right to sublicense, use, modify, create derivative works and otherwise
fully exploit such Invention and the underlying intellectual property, to assign
this license and to exercise all rights and incidents of ownership of the
Invention.

9.5To the extent that any of the Inventions are derived by, or require use by
the Novocure Group of, any works, Inventions, or other intellectual property
rights that the Employee owns, which are not assigned hereby, the Employee
hereby grants to Novocure Group an irrevocable, perpetual, transferable,
worldwide, non-exclusive, royalty free license, with the right to sublicense,
use, modify and create derivative works using such works, Inventions or other
intellectual property rights, but only to the extent necessary to permit the
Novocure Group to fully realize their ownership rights in the Inventions.

10.Restrictive Covenants

10.1Non-Competition. So long as the Employee is employed by the Company under
this Agreement and for the nine (9)-month period following the termination of
the Employee’s employment with the Company for any reason (the “Restricted
Period”), the Employee agrees that he will not, directly or indirectly, without
the prior written consent of the Company, engage in Competition with the
Novocure Group.  “Competition” means participating, directly or indirectly, as
an individual proprietor, partner, stockholder, officer, employee, director,
joint venturer, investor, lender, consultant or in any other capacity whatsoever
in any business or in the development of any business if (A) such business
competes or would compete with the business of the Novocure Group (it being
understood that the business of the Novocure Group is the development and
commercialization of its proprietary tumor treating fields (TTF) therapy for the
treatment of solid tumor cancers (the “Business”)) and (B) the Employee’s
activities related to such business would create the opportunity for the
Employee to use confidential and proprietary information of the Novocure Group
in connection with any other product being developed, manufactured, supplied or
sold by any such business or business under development that competes with or
upon introduction of a product would compete with the Business.  For the
avoidance of doubt and by way of example, the foregoing restrictions would not
preclude the Employee from being employed by a pharmaceutical company during the
Restricted Period to the extent that the Employee’s activities at such
pharmaceutical company would not be directly related to the development,
marketing or sale of products that are directly competitive with the
Business.  Notwithstanding the foregoing, nothing contained in this Section 5(a)
shall prohibit the Employee from (i) investing, as a passive investor, in any
publicly held company provided that the Employee’s beneficial ownership of any
class of such publicly held company’s securities does not exceed one percent
(1%) of the outstanding securities of such class, or (ii) with the consent of
the Board, entering the employ of any academic institution or governmental or
regulatory instrumentality of any country or any domestic or foreign state,
county, city or political subdivision

10.2Non-Solicitation of Customers.  The Employee agrees that during the
Restricted Period, he will not, directly or indirectly, solicit or influence, or
attempt to solicit or influence,

11



--------------------------------------------------------------------------------

 

customers of the Novocure Group to purchase goods or services then sold by the
Novocure Group from any other person or entity.

10.3Non-Solicitation of Suppliers.  The Employee agrees that during the
Restricted Period, he will not, directly or indirectly, solicit or influence, or
attempt to solicit or influence, the Novocure Group’s suppliers to provide goods
or services then provided to the Novocure Group to any other person or entity in
Competition with the Novocure Group.

10.4Non-Solicitation of Employees.  The Employee recognizes that he will possess
confidential information about other employees of the Novocure Group relating to
their education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with customers of the Novocure Group.  The Employee
recognizes that the information he possesses and will possess about these other
employees is not generally known, is of substantial value to the Novocure Group
in developing its business and in securing and retaining customers, and has been
and will be acquired by the Employee because of his business position with the
Novocure Group.  The Employee agrees that, during the Restricted Period, he will
not (x) directly or indirectly, individually or on behalf of any other person or
entity solicit or recruit any employee of the Novocure Group to leave such
employment for the purpose of being employed by, or rendering services to, the
Employee or any person or entity unaffiliated with the Novocure Group, or (y)
convey any such confidential information or trade secrets about other employees
of the Novocure Group to any person or entity other than in the course of the
Employee’s assigned duties hereunder and for the benefit of the Novocure Group
or as otherwise required by law or judicial or administrative process.

10.5Non-Disparagement.  The Employee and the Novocure Group agree that neither
will, nor induce others to, Disparage the Novocure Group or any of its past or
present officers, directors, employees or products, or the
Employee.  “Disparage” will mean making comments or statements to the press, the
Novocure Group’s employees or any individual or entity with whom the Novocure
Group has a business relationship, or any prospective new employer of the
Employee, that would adversely affect in any manner:  (i) the conduct of the
business of the Novocure Group (including, without limitation, any products or
business plans or prospects); or (ii) the business reputation of the Novocure
Group, or any of its products, or its past or present officers, directors,
employees, stockholders and affiliates, or the Employee.

10.6The Employee acknowledges that the restrictions set under this Section 10
are fair and reasonable, and are essential for protection of the Novocure
Group’s business, the Novocure Group’s proprietary rights and other legitimate
interests of the Novocure Group, in view of the nature of the business in which
the Novocure Group is engaged and its innovative course.  The Employee further
acknowledges that the above restrictions are customarily complied with by
persons situated in a similar position, correspond with fair dealing
requirements and are adequate in light of the Employee’s usage of Novocure Group
resources during the Employee’s employment hereunder.  In addition, such
restrictions are fully compensated for by the Base Salary and benefits provided
hereunder, and are not likely to have a material adverse effect upon the
Employee’s professional position and promotion opportunities during the
Restricted Period.

10.7No Disclosure to Company.  The Employee represents and warrants that the
Employee has not and will not disclose to the Company or any member of the
Novocure Group

12



--------------------------------------------------------------------------------

 

any confidential information received by the Employee from any third party, and
subject to restriction on disclosure, or through breach of confidentiality
obligations, including without limitations any information received by the
Employee in connection with any prior employer-employee engagement by the
Employee.

10.8Injunctive Relief.  It is further expressly agreed that the Novocure Group
will or would suffer irreparable injury if the Employee were to violate the
provisions of this Section 10, and that the Novocure Group would by reason of
such violation be entitled to injunctive relief in a court of appropriate
jurisdiction and the Employee further consents and stipulates to the entry of
such injunctive relief in such court prohibiting him from violating the
provisions of this Section 10.

10.9The obligations contained in this Section 10 will survive the termination of
the Employee’s employment with the Company or any member of the Novocure Group
and will be fully enforceable thereafter.  If it is determined by a court of
competent jurisdiction that any restriction in this Section 10 is excessive in
duration or scope or extends for too long a period of time or over too great a
range of activities or in too broad a geographic area or is unreasonable or
unenforceable under the laws of that state, it is the intention of the parties
that such restriction may be modified or amended by the court to render it
enforceable to the maximum extent permitted by applicable law.

10.10Return of Property.  On the date of the termination of the Employee’s
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), he will return all property belonging to the Novocure Group
(including, but not limited to, any Novocure Group provided laptops, computers,
cell phones, wireless electronic mail devices or other equipment, or documents
and property belonging to the Novocure Group, but not his personal rolodex to
the extent it contains only contact information).

11.Indemnification; Directors and Officers Liability Insurance

In addition to any rights to indemnification to which the Employee may be
entitled under the Company’s articles of association, the Company shall
indemnify the Employee at all times during and after his employment terminates
for any reason to the maximum extent permitted under applicable law, including
its provisions regarding advancement of costs and attorneys’ fees, in connection
with any action, suit, investigation or proceeding based in whole or in part
upon the Employee’s actions, inaction, or status as an employee, officer, or
director of the Company, except to the extent it is finally determined by a
court of competent jurisdiction that the Employee is either not entitled to
indemnification hereunder or otherwise or that any such action or inaction by
the Employee that gave rise to any such action, suit, investigation or
proceeding arose out of his own gross negligence, willful misconduct or
fraud.  The Company shall maintain directors and officers liability insurance in
commercially reasonable amounts (as reasonably determined by the Board), and the
Employee shall be covered under such insurance to the same extent as any other
senior executives of the Company, both during employment and thereafter while
potential liability exists.

12.Assignment

13



--------------------------------------------------------------------------------

 

Notwithstanding anything else herein, this Agreement is personal to the Employee
and neither the Agreement nor any rights hereunder may be assigned by the
Employee.  The Company may (subject to the written consent of the Employee if
required by applicable Israeli law) assign the Agreement to another member of
the Novocure Group or to any acquiror of all or substantially all of the assets
of the Company or the Parent or otherwise to any person in connection with a
Change in Control.  This Agreement will inure to the benefit of and be binding
upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and permitted assignees of
the parties.

13.Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of such counterparts shall constitute one and the
same instrument, which may sufficiently be evidenced by any one counterpart.

14.Individual Agreement; Entire Agreement

This Agreement is a special, individual agreement, contains the entire agreement
of the parties with respect to the subject matters addressed herein, and as of
the Effective Date, supersedes and replaces in its entirety the Prior
Agreement.  The collective agreements relating to the employees of the Novocure
Group (if any) shall not apply to the Employee.  Neither this Agreement nor any
term of this Agreement may be amended, discharged or terminated orally, but only
by a written instrument signed by the party to be bound thereby.  No provision
of this Agreement may be waived except in writing by the waiving party.  No
failure to exercise, delay in exercising, or single or partial exercise of any
right, power or remedy by either party, and no course of dealing between the
parties, shall constitute a waiver of, or shall preclude any other or further
exercise of, any right, power or remedy.  The provisions of this Agreement will
be deemed severable and the invalidity of unenforceability of any provision will
not affect the validity or enforceability of the other provisions hereof.  

15.Compensation Recovery  

The payment of the Target Bonus and any other payments that may be made to the
Employee regardless of whether the amount of such payment is determined based on
achievement of financial performance objectives, shall be subject to recoupment
in accordance with any clawback policy that Parent and/or the Company has
adopted, adopts or is otherwise required by applicable law to adopt, whether
pursuant to the listing standards of any national securities exchange or
association on which the Parent’s securities are listed, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and/or other applicable law.  Any such
recovered sum according to any clawback policy shall be deemed to be an agreed
upon debt of the Employee to the Company and the Company shall be entitled to
deduct any such recovered sum or any portion of it from any payment due to the
Employee by the Company, all in accordance with applicable law.

16.Captions and Headings

The captions and descriptive headings in this Agreement are inserted for
convenience only and do not constitute a part of this Agreement.

14



--------------------------------------------------------------------------------

 

17.Governing Law

This Agreement will be governed by, and construed under and accordance with, the
internal laws of the State of Israel, without reference to rules relating to
conflicts of laws.

 

18.Taxes

The Company may withhold from any and all amounts payable to the Employee such
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

19.Notices

Any notice required to be given pursuant to this Agreement shall be in writing
and shall be deemed to have been sufficiently given if sent by registered mail,
with all charges prepaid, addressed to the Company at its then principal
executive offices (Attention:  General Counsel) or to the Employee at the last
address in the Company’s records, or to either party at such other address as he
or it may from time to time specify for such purpose in a notice similarly
given.




15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year set forth above.

NovoCure (Israel) Ltd.

 

/s/ Yoram Palti
Name: Yoram Palti

Title: Director


Eilon Kirson

 

/s/ Eilon Kirson



 

 

 

16



--------------------------------------------------------------------------------

 

Appendix A
Approval by Minister of Labor and Welfare

GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND INSURANCE
FUND IN LIEU OF SEVERANCE PAY ACCORDING TO SEVERANCE PAY LAW, 5723-1963

By virtue of my power under section 14 of the Severance Pay Law, 5723-1963 (the
“Law”), I certify that payments made by an employer commencing from the date of
the publication of this approval publication for his employee to a comprehensive
pension benefit fund that is not an insurance fund within the meaning thereof in
the Income Tax Regulations (Rules for the Approval and Conduct of Benefit
Funds), 5724-1964 (the “Pension Fund”) or to managers insurance including the
possibility of an insurance pension fund as aforesaid (hereinafter: the
“Insurance Fund”), including payments made by him by a combination of payments
to a Pension Fund and an Insurance Fund (hereinafter: the “Employer’s
Payments”), shall be made in lieu of the severance pay due to the said employee
in respect of the salary from which the said payments were made and for the
period they were paid (hereinafter: the “Exempt Salary”), provided that all the
following conditions are fulfilled:

(1)

The Employer’s Payments –

(a)

To the Pension Fund are not less than 14-1/3% of the Exempt Salary or 12% of the
Exempt Salary if the employer pays for his employee in addition thereto also
payments to supplement severance pay to a benefit fund for severance pay or to
an Insurance Fund in the employee’s name in an amount of 2-1/3% of the Exempt
Salary. In the event the employer has not paid an addition to the said 12%, the
employer’s payments shall be only in lieu of 72% of the employee’s severance
pay;

(b)

To the Insurance Fund are not less than one of the following:

13-1/3% of the Exempt Salary, if the employer pays for his employee in addition
thereto also payments to secure monthly income in the event of disability, in a
plan approved by the Commissioner of the Capital Market, Insurance and Savings
Department of the Ministry of Finance, in an amount required to secure at least
75% of the Exempt Salary or in an amount of 2-1/2 % of the Exempt Salary, the
lower of the two (hereinafter: “Disability Insurance”);

11% of the Exempt Salary, if the employer paid, in addition, a payment to the
Disability Insurance, and in such case the Employer’s Payments shall only
replace 72% of the Employee’s severance pay; In the event the employer has paid
in addition to the foregoing payments to supplement severance pay to a benefit
fund for severance pay or to an Insurance Fund in the employee’s name in an
amount of 2-1/3 % of the Exempt Salary, the Employer’s Payments shall replace
100% of the employee’s severance pay.

No later than three months from the commencement of the Employer’s Payments, a
written agreement is executed between the employer and the employee in which –

The employee has agreed to the arrangement pursuant to this approval in a text
specifying the Employer’s Payments, the Pension Fund and Insurance Fund, as the
case may be; the said agreement shall also include the text of this approval;

The employer waives in advance any right, which it may have to a refund of
monies from his payments, unless the employee’s right to severance pay has been
revoked by a judgment by virtue of Section 16 and 17 of the Law, and to the
extent so revoked and/or the employee has withdrawn monies from the Pension Fund
or Insurance Fund other than by reason of an entitling event; in such regard
“Entitling Event” means death, disability or retirement at after the age of 60.

17



--------------------------------------------------------------------------------

 

This approval is not such as to derogate from the employee’s right to severance
pay pursuant to any law, collective agreement, extension order or employment
agreement, in respect of salary over and above the Exempt Salary.

 

 

ACKNOWLEDGED AND AGREED:

 

NovoCure (Israel) Ltd.Eilon Kirson

 

 

 

Name:

Title:

 

 

 

 




18



--------------------------------------------------------------------------------

 

General Approval concerning Employers’ Payments to Pension Fund and Insurance
Fund in Lieu of Severance Pay in accordance with the Severance Pay Law, 1963

 

By virtue of the power vested in me under section 14 of the Severance Pay Law,
1963 (hereinafter:  the “Law”), I certify that payments made by an employer
commencing from the date of the publication of this approval, for the benefit of
his employee to a comprehensive pension benefit fund that is not an insurance
fund within the meaning thereof in the Income Tax Regulations (Rules for the
Approval and Conduct of Benefit Funds), 1964 (hereinafter: the “Pension Fund”),
or to managers insurance that includes the possibility of a pension or a
combination of payments to a pension plan and to a non-pension plan in such an
insurance fund (hereinafter: the “Insurance Fund”), including payments made by
him by a combination of payments to a Pension Fund and an Insurance Fund,
whether or not the Insurance Fund has a pension plan (hereinafter: the
“Employer’s Payments”), shall be made in lieu of the severance pay due to the
said employee in respect of the salary from which the said payments were made
and for the period they were paid (hereinafter: the “Exempt Salary”), provided
that all the following conditions are fulfilled:

 

1.

The Employer’s Payments –

 

 

(a)

To the Pension Fund are not less than 141/3% of the Exempt Salary or 12% of the
Exempt Salary if the employer pays for his employee in addition thereto also
payments to supplement severance pay to a benefit fund for severance pay or to
an Insurance Fund in the employee’s name in an amount of 21/3% of the Exempt
Salary. In the event the employer has not paid in addition to the said 12%, his
payments shall be only in lieu of 72% of the employee’s severance pay;

 

 

(b)

To the Insurance Fund, are not less than one of the following:

 

 

(1)

131/3% of the Exempt Salary, if the employer pays for his employee in addition
thereto also payments to secure monthly income in the event of disability, in a
plan approved by the Commissioner of the Capital Market, Insurance and Savings
Department of the Ministry of Finance, in an amount required to secure at least
75% of the Exempt Salary or in an amount of 21/2% of the Exempt Salary, the
lower of the two (hereinafter: “Disability Insurance”);

 

(2)

11% of the Exempt Salary, if the employer paid, in addition, a payment to the
Disability Insurance, and in such case the Employer’s Payments shall only
replace 72% of the Employee’s severance pay; In the event the employer has paid
in addition to the foregoing payments to supplement severance pay to a benefit
fund for severance pay or to an Insurance Fund in the employee’s name in an
amount of 21/3% of the Exempt Salary, the Employer’s Payments shall be in lieu
of 100% of the employee’s severance pay.

 

2.

No later than three months from the commencement of the Employer’s Payments, a
written agreement is executed between the employer and the employee in which -

 

(a)

The employee has agreed to the arrangement pursuant to this approval in a form
specifying the Employer’s Payments and the Pension Fund and Insurance Fund, as
the case may be; the said agreement shall also include the text of this
approval;

19



--------------------------------------------------------------------------------

 

 

(b)

The employer waives in advance any right, which it may have to a refund of funds
from his payments, unless the employee’s right to severance pay has been revoked
by a judgment by virtue of Section 16 or 17 of the Law, and to the extent so
revoked, or the employee has withdrawn funds from the Pension Fund or Insurance
Fund other than by reason of an entitling event; in such regard “Entitling
Event” means death, disability or retirement at the age of 60 or more.

 

3.

This approval is not such as to derogate from the employee’s right to severance
pay pursuant to any law, collective agreement, extension order or employment
agreement, in respect of salary over and above the Exempt Salary.

 

January 9, 1998

Eliyahu Yishay, Minister of Labor and Welfare

 




 

20



--------------------------------------------------------------------------------

 

Exhibit A

 

Form of Release Agreement

 

This RELEASE AGREEMENT (“Agreement”) made this [         ], [    ] (the
“Effective Date”), between NovoCure (Israel) Ltd. (including its successors and
assigns, the “Company”), and Eilon Kirson (the “Employee”).

 

 

1.

Release.

 

a.In consideration of the amounts to be paid by the Company pursuant to Section
8.7 of the employment  agreement, dated as of [●], 2016 (the “Employment
Agreement”),  the Employee, on behalf of himself and his heirs, executors,
devisees, successors and assigns, knowingly and voluntarily releases, remises,
and forever discharges the Company and its parent company, subsidiaries and
affiliates, together with each of their current and former principals, officers,
directors, shareholders, agents, representatives and employees, and each of
their heirs, executors, successors and assigns (collectively, the “Releasees”),
from any and all debts, demands, actions, causes of action, accounts, covenants,
contracts, agreements, claims, damages, omissions, promises, and any and all
claims and liabilities whatsoever, of every name and nature, known or unknown,
suspected or unsuspected, both in law and equity (“Claims”), which the Employee
ever had, now has, or may hereafter claim to have against the Releasees by
reason of any matter or cause whatsoever arising from the beginning of time to
the time he signs this Agreement arising out of his employment by, or
termination from employment by, the Company or the Novocure Group (the “General
Release”).  References herein to the “Novocure Group” shall mean and refer to,
collectively, the Company, Novocure Limited, a Jersey (Channel Islands)
corporation, and their respective direct and indirect subsidiaries and
affiliates.  This General Release of Claims shall apply to any Claim of any
type, including, without limitation, any and all Claims of any type that the
Employee may have arising under any applicable law and/or under any policy,
agreement, contract, understanding or promise, written or oral, formal or
informal, between any of the Releasees and the Employee and shall further apply,
without limitation, to any and all Claims in connection with, related to or
arising out of the Employee’s employment relationship, or the termination of his
employment, with the Company.

 

b.For the purpose of implementing a full and complete release, the Employee
understands and agrees that this Agreement is intended to include all claims, if
any, which the Employee or his heirs, executors, devisees, successors and
assigns may have and which the Employee does not now know or suspect to exist in
his favor against the Releasees, from the beginning of time until the time he
signs this Agreement, and this Agreement extinguishes those claims.

 

c. The Employee acknowledges and agrees that the Company has fully satisfied any
and all obligations owed to him arising out of his employment with or
termination from the Company, and no further sums or benefits are owed to him by
the Company or by any of the other Releasees at any time.

 

21



--------------------------------------------------------------------------------

 

d.Excluded from this General Release are any claims which cannot be waived by
law in a private agreement between employer and employee.  Additionally, this
General Release does not waive any right the Employee may have (i) to accrued
and vested benefits or benefits otherwise due under any applicable law (such as
salary, severance pay, redemption of annual leave and recuperation pay, advance
notice according to the applicable law, etc.) or (ii) to coverage and/or
indemnification by the Company pursuant to any directors’ and officers’
liability insurance coverage of the Company or pursuant to the organizational or
governance documents of the Company.

 

2.Consultation with Attorney; Voluntary Agreement.  The Company advises the
Employee to consult with an attorney of his choosing prior to signing this
Agreement.  The Employee understands and agrees that he has the right and has
been given the opportunity to review this Agreement and, specifically, the
General Release in Section 1 above, with an attorney.  The Employee also
understands and agrees that he is under no obligation to consent to the General
Release set forth in Section 1 above.  Employee acknowledges and agrees that the
payments to be made to the Employee pursuant to Section 8.7 of the Employment
Agreement are sufficient consideration to require him to abide with his
obligations under this Agreement, including but not limited to the General
Release set forth in Section 1.  The Employee represents that he has read this
Agreement, including the General Release set forth in Section 1, and understands
its terms and that he enters into this Agreement freely, voluntarily, and
without coercion.

 

3.Effective Date; Revocation.  The Employee acknowledges and represents that he
has been given [twenty-one (21)/forty-five (45)]1 days during which to review
and consider the provisions of this Agreement and, specifically, the General
Release set forth in Section 1 above.  The Employee further acknowledges and
represents that he has been advised by the Company that he has the right to
revoke this Agreement for a period of seven (7) days after signing it.  The
Employee acknowledges and agrees that, if he wishes to revoke this Agreement, he
must do so in a writing, signed by him and received by the Company no later than
5:00 p.m. Eastern Time on the seventh (7th) day of the revocation period.  If no
such revocation occurs, the General Release and this Agreement shall become
effective on the eighth (8th) day following his execution of this Agreement.

 

4.Severability.  In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.

 

5.Governing Law.  This Agreement and any other document or instrument delivered
pursuant hereto, and all claims or causes of action that may be based upon,
arise out of or relate to this Agreement will be governed by, and construed
under and in accordance with, the internal laws of the State of Israel, without
reference to rules relating to conflicts of laws.

 

6.Entire Agreement.  This Agreement, the Employment Agreement and the other
agreements referred to in the Employment Agreement constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersedes all prior agreements, arrangements and understandings,
written or oral, between the parties.  The

 

1 

Consideration period to be determined at time of termination.

22



--------------------------------------------------------------------------------

 

Employee acknowledges and agrees that he is not relying on any representations
or promises by any representative of the Company concerning the meaning of any
aspect of this Agreement.

 

7.Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.




23



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
dates set forth below.

NOVOCURE (ISRAEL) LTD.

 

By:


Name:  
Title:  

EMPLOYEE

 

By:



 



Name:  

 



Dated:

 

24

